Opinion issued August 20, 2008 



 












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00630-CR
____________

IN RE VANCE EDWARD JOHNSON, Relator




Original Proceeding on Petition for Writ of Mandamus




 
MEMORANDUM  OPINION
          Relator, Vance Edward Johnson, has filed a pro se petition for writ of
mandamus, requesting that this Court order the District Clerk of Harris County
 to file
a supplemental reporter’s record in his appeal of trial court cause number 1031454,
appellate number 01-07-00461-CR.
  We deny the petition.  
          It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).